Citation Nr: 0020071	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-09 992	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture declared 
against the appellant.  

REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1941 to January 1946, in the Philippine Army.  He 
died in October 1962.

2.	The appellant in this case was the unremarried widow of 
the veteran, and the claimant in a matter regarding 
revocation of a forfeiture declared against her by the Board 
in August 1977.  

3.	On July 14, 2000 the Board was notified by the 
appellant's son, that the appellant died on 
April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellant's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
             Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



